UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT
                  ______________________________

                            No. 01-50765




                       Michelle SATTERWHITE,

                                              Plaintiff-Appellant,

                                 v.


                       Jo Anne B. BARNHART,
                 Commissioner of Social Security,

                                              Defendant-Appellee.




          Appeal from the United States District Court
                For the Western District of Texas
                         (A-99-CV-754-SC)

                            June 6, 2002



Before DAVIS, DeMOSS, and STEWART, Circuit Judges.

PER CURIAM:*

     Plaintiff   Michelle   Satterwhite    appeals   from   the   Social

Security Administration’s (“the Administration’s”) decision denying

her disability benefits under the Social Security Act (“the Act”).



     *
      Pursuant to 5th Cir. R. 47.5, the Court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
     Satterwhite alleges that she is disabled within the meaning of

the Act primarily because of her gross obesity, back pain, and

mental impairments.       Satterwhite argues that she is mentally

impaired because she has a Full Scale I.Q. of 80, and suffers from

depression, social phobia, and schizoid personality disorder.

     After a hearing on the matter, an administrative law judge

(“ALJ”)   denied    Satterwhite   benefits.   The   ALJ   found   that

Satterwhite’s physical impairments were “severe,” but did not

prevent her from performing all jobs in the national economy.      The

ALJ specifically evaluated Satterwhite’s low I.Q. under category

12.05 Mental Retardation and Autism. See 20 C.F.R. pt. 404, subpt.

P, app. 1.   The ALJ concluded, however, that this impairment was

not “severe.”      The ALJ made no express findings on Satterwhite’s

depression, social phobia, or schizoid personality disorder.       The

district court affirmed the Administration’s denial of benefits.

     This court reviews the Administration’s denial of social

security disability benefits to determine whether the ALJ applied

the proper legal standards and whether the decision “is supported

by substantial evidence on the record as a whole.”        Anthony v.

Sullivan, 954 F.2d 289, 292 (5th Cir. 1992).     The only issue that

Satterwhite raises that merits discussion is whether the ALJ erred

in not specifically evaluating Satterwhite’s claim that she was

mentally impaired due to depression, social phobia, and schizoid

personality disorder.



                                   -2-
     An ALJ’s determination of whether an individual is disabled

must be based on “the combined effect of all of the individual’s

impairments, without regard to whether any such impairment, if

considered separately, would be of such severity.”             42 U.S.C. §

423(d)(2)(B).    The Act’s implementing regulations provide a five-

step sequential process for determining whether a claimant is

disabled and entitled to benefits under the Act.            See 20 C.F.R. §

404.1520.   The regulations outline in even greater detail the

procedure that an ALJ is to follow in evaluating a claimant’s

mental impairments.     See 20 C.F.R. § 404.1520a.     Section 404.1520a

requires the ALJ to identify specifically the claimant’s mental

impairments, rate the degree of functional limitation resulting

from each   in   four   broad   functional   areas,   and    determine   the

severity of each impairment.      Furthermore, § 404.1520a(e) provides

that the ALJ must document his application of this technique to the

claimant’s mental impairments.

     In this case, the ALJ followed this procedure with respect to

Satterwhite’s low I.Q., evaluating Satterwhite’s condition under

category 12.05, entitled “Mental Retardation and Autism.”           See 20

C.F.R. pt. 404, subpt. P, app. 1.            He then documented these

findings in a Psychiatric Review Technique Form (“PRTF”) appended

to his decision.

     The ALJ made no express findings, however, on Satterwhite’s

claims of depression, social phobia, and schizoid personality



                                    -3-
disorder.       Evidence of these impairments came from two primary

sources: (1) Ruthann Curtis; and (2) Dr. Kevin McFarley.                          Curtis,

a cognitive rehabilitation therapist, evaluated Satterwhite in

March    1997.      Curtis      found      that     Satterwhite         was   “clinically

depressed.”       The ALJ discounted Curtis’ testimony as “out of the

realm of her expertise.”

     Dr. McFarley examined Satterwhite in February 1997.                               He

described her as having a flat affect and a depressed mood.                           Dr.

McFarley    diagnosed         Satterwhite         with    social       phobia,   dysthmic

disorder, and schizoid personality disorder.                           The ALJ did not

discuss Dr. McFarley’s diagnoses in his opinion or in the PRTF.

Although    the    ALJ    noted       in   his    opinion       that    Satterwhite   had

difficulty in maintaining social functioning and preferred to be

alone, he did not engage in the detailed technique that § 404.1520a

prescribes. The PRTF contained no findings with regard to category

12.04 “Mood Disorders,” which include “depressive syndrome,” the

listed     symptoms      of    which       appear    to     describe      Satterwhite’s

condition.       See 20 C.F.R. pt. 404, subpt. P, app. 1.

     Therefore, we conclude that the ALJ erred in not evaluating

Satterwhite’s claims of depression, social phobia, and schizoid

personality disorder according to the procedures described in §

404.1520a.       As a result, we reverse the judgment of the district

court and remand the case to that court, which, in turn, should

remand    the     case   to     the    Secretary,         for    further      proceedings



                                            -4-
consistent with this opinion.      We express no opinion on whether

Satterwhite will prevail on the merits of her mental impairment

claims.   We hold only that the regulations require the ALJ to

specifically   evaluate   these   claims   and   document   its   findings

accordingly.



REVERSED AND REMANDED.




                                   -5-